136 S.E.2d 127 (1964)
261 N.C. 733
Fred H. WHITAKER
v.
Fisher J. BEASLEY, Jr., and Thomas A. Simpson, Executors of the Estate of Fisher J. Beasley, Sr., and D. S. Cross, A Partnership, t/a Beasley-Cross Motor Company, and General Motors Corporation, Incorporated.
No. 537.
Supreme Court of North Carolina.
April 29, 1964.
*128 Lewellyn, McKenzie & Llewellyn, by Robert C. Llewellyn, Concord, for plaintiff appellant.
Kennedy, Covington, Lobdell & Hickman, by Charles V. Tompkins, Jr., Charlotte, for defendant General Motors Corp., appellee.
Hartsell, Hartsell & Mills, by Harold H. Smith, Concord, for defendants Fisher J. Beasley, Jr., and Thomas A. Simpson, Executors of Fisher J. Beasley, Sr., and D. S. Cross, a partnership, Trading as Beasley-Cross Motor Co., appellees.
PER CURIAM.
A pre-trial conference under G.S. § 1-169.1 is just what the name implies. Its purpose is to consider specifics mentioned in the statute; among them, motions to amend pleadings, issues, reference, admissions, judicial notice, and other matters which may aid in the disposition of the cause. "7. In the discretion of the presiding judge, the hearing and determination of any motion, or the entry of any order, judgment or decree, which the presiding judge is authorized to hear, determine, or enter at term." No. 7, above quoted, fits into the framework of the pre-trial procedure. It is not a grant of authority to hear and determine disputed facts. Its order is interlocutory in nature. Green v. Western & Southern Life Ins. Co., 250 N.C. 730, 110 S.E.2d 321. "Following the hearing the presiding judge shall enter an order reciting the stipulations made and the action taken. Such order shall control the subsequent course of the case unless in the discretion of the trial judge the ends of justice require its modification. After the entry of the pre-trial order, the case shall stand for trial and may be tried at the same * * * or at a subsequent term, as ordered by the judge." (emphasis added)
In many cases, certain facts necessary to be shown to make out a complete case are actually not in dispute. These may be stipulated, narrowing the controversy to the matters actually controverted. The facts stipulated are available for inclusion in the record in case of appellate review.
From the foregoing, it is apparent the judge at the pre-trial exceeded his authority in finding facts, establishing defenses pleaded but not admitted, and in entering a final judgment in the case. That judgment is
Reversed.